BLD-132                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-1192
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                              FREDERICK H. BANKS,
                                                   Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                      (D.C. Criminal Action No. 04-cr-00176-001)
                      District Judge: Honorable Joy Flowers Conti
                      ____________________________________

                  Submitted on Appellee’s Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 21, 2022

          Before: MCKEE, GREENAWAY, JR., and PORTER, Circuit Judges

                              (Opinion filed: May 20, 2022)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Frederick Banks appeals the District Court’s order denying his petition for a writ

of coram nobis. For the reasons below, we will summarily affirm the District Court’s

order.

         The procedural history of this case and the details of Banks’s claims are well

known to the parties and need not be discussed at length. In 2005, Banks was convicted

of mail fraud and was subsequently sentenced to 63 months in prison and three years of

supervised release. On direct appeal, we affirmed his conviction and sentence. See

United States v. Banks, 300 F. App’x 145, 154 (3d Cir. 2008). In 2011, Banks filed a

motion pursuant to 28 U.S.C. § 2255 which the District Court denied. We denied

Banks’s request for a certificate of appealability. See C.A. No. 12-1336. His sentence,

including the supervised release, expired in May 2015. See United States v. Banks, 612

F. App’x 643, 643 (3d Cir. 2015) (per curiam).

         In August 2021, Banks filed a petition for a writ of coram nobis. After the District

Court denied the petition, Banks filed a notice of appeal. The Government has filed a

motion for summary affirmance of the District Court’s order, and Banks has filed a

response in opposition.

         We have jurisdiction pursuant to 28 U.S.C. § 1291 and exercise de novo review

over legal issues arising from the denial of coram nobis relief. See Ragbir v. United

States, 950 F.3d 54, 60 (3d Cir. 2020). As noted by the Government, Banks filed an

identical coram nobis petition in another criminal case. We summarily affirmed the

District Court’s denial of that petition. United States v. Banks, No. 21-2770, 2022 WL
                                               2
39842, at *1 (3d Cir. Jan. 5, 2022). And we will summarily affirm the District Court’s

order here for the same reasons. Banks has not asserted a fundamental error in his

criminal proceedings that would entitle him to coram nobis relief. See Ragbir, 950 F.3d

at 62.

         Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, we grant the Government’s

motion and will summarily affirm the District Court’s order. See Third Circuit I.O.P.

10.6.




                                              3